382 F.2d 294
Francis Jarad SCHULTZ, Appellant,v.UNITED STATES of America, Appellee.
No. 23853.
United States Court of Appeals Fifth Circuit.
August 31, 1967.

Appeal from the United States District Court for the Northern District of Georgia.
See also 5 Cir., 360 F.2d 616.
Before TUTTLE, BELL and GOLDBERG, Circuit Judges.
PER CURIAM.


1
This supplementary motion by appellant for rehearing en banc of this court's judgment of February 27, 1967, 373 F.2d 524, is denied without prejudice to any rights appellant may have to file a petition for habeas corpus in the appropriate district court having jurisdiction in the matter.